DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 should end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said leads" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1and 12 recite the limitation "the sclera" and “the anterior chamber” in lines 16-18 (claim1) and lines 27-29 (claim 12).  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims inherit the deficiencies. 
Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard (U.S. Patent Application Publication Number: US 2011/0022118 A1, hereinafter “Rickard”) in view of Avery et al (U.S. Patent Number: US 5725493, hereinafter “Avery”) OR Ostermeier et al (U.S. Patent Application Publication Number: US 20171/0127941 A1, hereinafter “Ostermeier”).
Regarding claim 1, Rickard teaches an electrolysis device (e.g. 300 Fig.3), comprising:
at least two electrodes (e.g. 200 Fig 3), said at least two electrodes having a sharp tip (e.g. [0024]), said tip being a narrow pin (as seen in Figs. 3 and 4), each of said at least two electrodes having a width and a length perpendicular to the width wherein said electrodes have a mutual spacing from twelve percent of the length to four hundred percent of the length (e.g. [0024],[0026], Rickard teaches that the length of the 
a controller (e.g. 305 Fig 3) in electrical communication with said at least two electrodes (via the leads as seen in Fig.3,4), said controller having an output circuit (e.g. 320 Fig 3) in communication to said at least two electrodes (e.g. 200 Fig. 3), and a transmission module (e.g. 330 Fig 3) receiving external communications;
a power source (e.g. 310 Fig 3) in communication with said controller (e.g. 305 Fig 3), wherein said controller metes power into said leads and thus to said at least two electrodes; 
a recharge circuit (e.g. 315 Fig 3) adapted to receive an external signal and generate electrical power for said power source; and,
an enclosure (e.g. Fig 4, [0039]) containing said controller, said power source, said output circuit, and said recharge circuit within it; wherein said enclosure is adapted to install upon a sclera of a mammalian eye and said at least two electrodes are adapted to enter an anterior chamber of a mammalian eye (e.g. [0039], Fig 2, Note: The enclosure is small and is inserted in the eye (under the conjunctiva near the limbus) and the language after “adapted to” is intended use since the claim as recited directed to a device).
Rickard teaches that the housing of the device is disc shaped and conforms to the curvature of the eye (e.g. [0039] Fig. 4) which is concave. However, Rickard does 
 Regarding claim 2, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches the said recharge circuit receiving a signal from said transmission module then converting the signal into electrical power for delivery to said power source (e.g. [0030], [0032]).
Regarding claim 3, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches said power source is one of a battery, a rechargeable battery, and a photocell in communication with a capacitor (e.g. [0029]).  
Regarding claim 4, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches said at least two electrodes have a mutual spacing of less than 1 mm (i.e. less than 1000 microns [0037]) and an electric field strength of 500-5000 volts per centimeter (e.g. [0026]). They do not teach the specific ranges for the mutual spacing is 100 microns to 900 microns and the electric field strength is 5001 volts per centimeter to 25,000 volts per centimeter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 5, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches that the said controller dispenses through said output circuit a pulsed (e.g. [0025]) voltage from 1 volt to 500 volts (i.e. 50-500 V, e.g. [0026]) and a current from 1-10 microamps (e.g. [0026]), they do not specifically teach a current from 10 microamps to 25 milliamps for a duration of application from 50 microseconds to 2700 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Rickard in view of Avery or Ostermeier with the claimed current ranges and timing from 10 microamps to 25 milliamps for a time of application from 50 microseconds to 2700 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would 
Regarding claim 6, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches that the size of the stimulation device is small - less than the size of a dime and is placed in the eye under the conjunctiva near the limbus (e.g. [0039]), they do not specifically teach that the said enclosure has a width no more than 13 millimeters and a radius of curvature no less than 12 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Rickard in view of Avery or Ostermeier with the enclosure having a width no more than 13 millimeters and a radius of curvature no less than 12 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
Regarding claim 9, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches a pressure sensor (e.g. 325 Fig 3) located within said enclosure (e.g. [0039]); said controller receiving input from said pressure sensor (e.g. [0032]).
Regarding claim 10, Rickard teaches a device (e.g. 300 Fig.3, [0027] - [0031]) causing electrolysis of aqueous humor, said device comprising: 

a controller (e.g. 305 Fig.3) in electrical communication with said power source (e.g. 310 Fig.3), said controller having an output circuit (e.g. 320 Fig.3) and a transmission module (e.g. 330 Fig.3) receiving external communications; 
at least two cylindrical slender electrodes (e.g. 200 Fig 3), said at least two electrodes having a sharp beveled tip (e.g. [0024]), each of said at least two electrodes having a width CM/Reynard29 DN:1006CIP PAT. APP.06/30/2020and a length perpendicular to the width wherein said electrodes have a mutual spacing from twelve percent of the length to four hundred percent of the length (e.g. [0024],[0026], Rickard teaches that the length of the electrodes is ideally 3mm or less (but up to 13 mm) and that the spacing between the electrodes is  less than 1 mm and therefore when calculated if the electrode is 3mm in length, a mutual spacing of twelve percent to four hundred percent of the length would be  would be 0.36mm to 12 mm and therefore a mutual spacing of 1mm or less is within the range as claimed.); 
said output circuit (e.g. 320 Fig.3) of said controller (e.g. 305 Fig.3) being in electrical communication with said at least two electrodes (i.e. via the wires), said controller meting electrical power to said at least two electrodes (e.g. [0028], [0031]); 
a recharge circuit (e.g. 315 Fig.3) adapted to receive an external signal and generate electrical power to replenish said power source (e.g. [0030]); and, 
an enclosure (e.g. 400 Fig.4) containing said controller, said power source, said output circuit, and said recharge circuit therein.  Rickard teaches that the housing of the device is disc shaped and conforms to the curvature of the eye (e.g. [0039] Fig. 4) which is concave. However, Rickard does not specifically teach that the housing is concave. Avery teaches an eye implant that comprises a concave housing (e.g. Figs.2, .
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard (U.S. Patent Application Publication Number: US 2011/0022118 A1, hereinafter “Rickard”) in view of Avery et al (U.S. Patent Number: US 5725493, hereinafter “Avery”) OR Ostermeier et al (U.S. Patent Application Publication Number: US 20171/0127941 A1, hereinafter “Ostermeier”) and further in view of Chow (U.S. Patent Number: US 5024223, hereinafter “Chow”).
Regarding claim 7, Rickard in view of Avery or Ostermeier teaches the invention as claimed except for the electrodes being one of nickel titanium, brass, nickel, aluminum, tantalum, stainless steel, and graphite. Chow teaches an implantable retina device wherein the electrode layer of the device is made of aluminum (e.g. Claim1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrodes of Rickard in view of Avery or Ostermeier to be made of aluminum as taught by Chow in order to provide the predictable results of improving biocompatibility of the implant. 
Regarding claim 12, Rickard teaches an electrolysis device (e.g. 300 Fig.3, [0027] - [0031]), comprising: 

 a controller (e.g. 305 Fig 3) receiving said leads, said controller having an output circuit (e.g. 320 Fig 3) in communication with said leads to said at least two electrodes (e.g. 200 Fig 3); 
said controller (e.g. 305 Fig 3) receiving input from a pressure sensor (e.g. 325 Fig 3) and receiving external communications through a transmission module (e.g. 330 Fig 3); CM/Reynard30 DN:1006 
CIP PAT. APP. 06/30/2020a power source (e.g. 310 Fig 3) in communication with said controller, wherein said controller metes power into said leads (e.g. [0028], [0031]) and thus to said at least two electrodes (e.g. 200 Fig 3), wherein said power source is one of a battery, a rechargeable battery, and a photocell in communication with a capacitor (e.g. [0029]); 
a recharge circuit (e.g. 315 Fig.3) adapted to receive an external signal through said transmission module (e.g. 330 Fig.3) and to convert the signal into electrical power for delivery to said power source (e.g. [0030]); 
an enclosure (e.g. 400 Fig.4) having said controller, said pressure sensor, said power source, said output circuit, and said recharge circuit within it; 
said controller dispenses through said output circuit a voltage from 1 volt to 500 volts (i.e. 50-500 V, e.g. [0026]) and a current from 1-10 microamps (e.g. [0026]) 

Rickard does teach that the housing of the device is disc shaped  and as small as a dime and conforms to the curvature of the eye (e.g. [0039] Fig. 4) which is concave but not specifically teach a concave enclosure said enclosure having a width no more than 13 millimeters and a radius of curvature no less than 12 millimeters, or that the current range is from 10 microamps to 25 milliamps for a duration of 50 microseconds to 2700 microseconds;  and, while they do teach an electric field strength of 500 volts per centimeter to 5,000 volts per centimeter (e.g. [0027]), they do not teach an  an electric field strength of 5001 volts per centimeter to 25,000 volts per centimeter. Rickard also does not teach that said at least two electrodes being one of nickel titanium, brass, nickel, aluminum, tantalum, stainless steel, and graphite. 
Avery teaches an eye implant that comprises a concave housing (e.g. Figs.2, 6 that conforms to the shape of the eyeball (e.g. Col. 4 lines 62-64, col. 6 lines 12-13). Ostermeier is another teaching of an eye implant that comprises a concave housing (e.g. [0016], [0039]) to conform with the curvature of the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing as taught by Rickard to be concave as taught by Avery or Ostermeier in order to provide the predictable results of easily implanting the device and improving safety of the device.
In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Further Chow teaches an implantable retina device wherein the electrode layer of the device is made of aluminum (e.g. Claim1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrodes of Rickard in view of Avery or Ostermeier to be made of aluminum as taught by Chow in order to provide the predictable results of improving biocompatibility of the implant. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rickard (U.S. Patent Application Publication Number: US 2011/0022118 A1, hereinafter “Rickard”) in view of Avery et al (U.S. Patent Number: US 5725493, hereinafter “Avery”) OR Ostermeier et al (U.S. Patent Application Publication Number: US 20171/0127941 A1, hereinafter “Ostermeier”) and further in view of Humayun et al (U.S. Patent Number: US 5935155, hereinafter “Humayun”).
Regarding claim 7, Rickard in view of Avery or Ostermeier teaches the invention as claimed except for said enclosure having adhesive applied exteriorly thus securing said device to an eye, said adhesive being one of cyanoacrylate, polyethylene glycol hydrogel, and fibrin sealant.  Humayun teaches a retinal implant and teaches a medically approved adhesive being applied to the surface of the electrode array 22 to secure the array to the retina (e.g. Fig. 4, Col. 5 lines 10-12, Col. 8 lines 1-3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the enclosure of Rickard in view of Avery or Ostermeier to have adhesive such as cyanoacrylate being applied to an outer surface to attach the device to the eye as taught by Humayun in order to provide the predictable results of improving biocompatibility of the implant. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rickard (U.S. Patent Application Publication Number: US 2011/0022118 A1, hereinafter “Rickard”) in view of Avery et al (U.S. Patent Number: US 5725493, hereinafter “Avery”) OR Ostermeier et al (U.S. Patent Application Publication Number: US 20171/0127941 A1, hereinafter “Ostermeier”) and further in view of Greenberg et al (U.S. Patent Application Publication Number: US 2007/0173905 A1, hereinafter “Greenberg”).
Regarding claim 11, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard teaches an insulating part that holds the two electrodes so that they are less than 1 mm apart (e.g. [0037])  and therefore said at least two electrodes . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greenberg et al (U.S. Patent Number: US 8131375 B2, hereinafter “Greenberg”) teaches a transretinal implant that comprises an electronics housing (e.g. 14 Fig. 5) fixed to a sclera and the lead 25 extending into the anterior chamber of the eye to the retina (e.g. Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792